Broyles, C. J.
1. Under the decision of the majority of the Justices of the Supreme Court in this ease, rendered December 19, 1924 (159 Ga. 416, 125 S. E. 836), the former judgment of this court (32 Ga. App. 72, 122 S. E. 629), dismissing the writ of error, is vacated, and the motion of the State to dismiss the bill of exceptions is denied.
2. The venue of the offense was sufficiently proved.
3. In the light of the charge of the court and the facts of the case, the refusal to give the requested charge was not error.
4. The verdict was amply authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luhe a/nd Bloockoortli, JJ., concur.